Fourth Court of Appeals
                                        San Antonio, Texas
                                               January 20, 2021

                                            No. 04-21-00006-CV

                                IN RE CESAR ORNELAS, PLLC,
               Cesar Ornelas, II, Eduardo D. Kosturakis, and Victor Chavez, Relators

                                      Original Mandamus Proceeding 1

                                                    ORDER

     Relators’ petition for writ of mandamus and motion for temporary relief are hereby
DENIED.

        It is so ORDERED on January 20, 2021.



                                                                      _____________________________
                                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of January, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020-CI-22424, styled Joanna Gabriela Gutierrez v. Cesar Ornelas Law,
PLLC, Cesar Ornelas, II, Eduardo Kosturakis, and Victor Chavez, pending in the 150th Judicial District Court, Bexar
County, Texas, the Honorable Larry Noll presiding.